IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :              No. 2067 Disciplinary Docket No. 3
                Petitioner      :
                                :              No. 62 DB 2013
           v.                   :
                                :              Attorney Registration No. 88507
CHERI S. WILLIAMS ROBINSON,     :
                Respondent      :             (Montgomery County)



                                        ORDER



PER CURIAM:


                           th
      AND NOW, this 30 day of September, 2014, upon consideration of the Report

and Recommendations of the Disciplinary Board dated May 13, 2014, it is hereby

      ORDERED that Cheri S. Williams Robinson is suspended from the practice of

law for a period of one year and one day, to be followed by a one-year period of

probation after reinstatement, subject to the following conditions:

      1.      Respondent shall select a financial monitor, subject to the approval of the

Office of Disciplinary Counsel.

      2.     The financial monitor shall be an attorney admitted to practice law in this

Commonwealth, in good standing.

      3.     The financial monitor shall do the following during the period of

respondent's probation:

             a.      Meet with the respondent at least monthly to examine her office

      and escrow accounts, client ledgers and other financial records to ensure that all

      such records are being properly maintained and that fiduciary and non-fiduciary
      funds are being properly segregated, handled and disbursed in accordance with

      Rule of Professional Conduct 1.15

             b.    File quarterly written reports on a Board-approved form with the

      Secretary of the Board; and

             c.    Immediately report to the Secretary any violations by respondent of

      the terms and conditions of probation.

      It is further ORDERED that respondent shall pay costs to the Disciplinary Board

pursuant to Rule 208(g), Pa. R.D.E.